

	

		II

		109th CONGRESS

		1st Session

		S. 1636

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Durbin (for himself,

			 Mr. Talent, Mr.

			 Obama, and Mr. Bond)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To provide agricultural disaster assistance

		  to producers on a farm that incurred qualifying crop or quality losses for the

		  2005 crop due to damaging weather or related condition, and for other

		  purposes.

	

	

		1.Agricultural disaster

			 assistance

			(a)Crop and tree

			 assistance

				(1)In

			 generalSection 101 of

			 division B of Public Law 108–324 (118 Stat. 1232) is amended—

					(A)in subsection (a)(2)—

						(i)by striking the 2003, 2004, or 2005

			 crop (as elected by a producer), but limited to only one of the crop years

			 listed and inserting the 2003 or 2004 crop (as elected by a

			 producer) and the 2005 crop; and

						(ii)by striking qualifying crop

			 losses and all that follows through in this paragraph,;

			 and

						(B)in subsection (c)(1), by striking

			 2004 and inserting 2005.

					(2)Emergency

			 designationThe amounts made

			 available by the transfer of funds in or pursuant to the amendments made by

			 paragraph (1) are designated as an emergency requirement pursuant to section

			 402 of H. Con. Res. 95 (109th Congress).

				(b)Livestock

			 compensation program

				(1)Use of

			 commodity credit corporation fundsEffective beginning on the date of

			 enactment of this Act, the Secretary shall use funds of the Commodity Credit

			 Corporation to carry out the 2002 Livestock Compensation Program announced by

			 the Secretary on October 10, 2002 (67 Fed. Reg. 63070) for 2005 losses.

				(2)Eligible

			 applicantsIn carrying out

			 the Program, the Secretary shall—

					(A)provide assistance to any applicant

			 that—

						(i)conducts a livestock operation that is

			 physically located in a disaster county, including any applicant conducting a

			 livestock operation with eligible livestock, as that term is used in carrying

			 out the livestock assistance program under section 101(b) of division B of

			 Public Law 108–324 (118 Stat. 1232); and

						(ii)meets all other eligibility requirements

			 established by the Secretary for the Program; and

						(B)provide assistance to any applicant

			 that—

						(i)produces an animal described in section

			 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21 U.S.C.

			 321d(a)(1)); and

						(ii)meets all other eligibility requirements

			 established by the Secretary for the Program.

						

